18-10122-jlg     Doc 230      Filed 01/07/20 Entered 01/07/20 01:12:23               Main Document
                                           Pg 1 of 1
             Law Offices of Kenneth L. Baum LLC

             167 Main Street         99 Church Street, 4th Floor   Phone: 201-853-3030
             Hackensack, NJ 07601    White Plains, NY 10601        Fax: 201-584-0297
                                                                   kbaum@kenbaumdebtsolutions.com
             Kenneth L. Baum, Esq.                                 www.kenbaumdebtsolutions.com




                                             January 6, 2020


Via ECF

Honorable James L. Garrity, U.S.B.J.
United States Bankruptcy Court
One Bowling Green
New York, NY 10004-1408

       Re:     Penny Ann Bradley
               Case No. 18-10122-jlg
               Hearing Date: January 8, 2020

Dear Judge Garrity:
        As Your Honor will recall, this firm represents NSM82 LLC in the above-referenced
matter. I am writing in response to the January 3, 2020 letter to Your Honor from the Debtor’s
special counsel, Joseph Maniscalco, Esq., regarding the status of the various pending matters
scheduled to be heard on January 8, 2020. Among those matters is the pending motion of
NSM82 LLC for the appointment of a Chapter 11 trustee (the “Trustee Motion”). In his letter to
Your Honor, Mr. Maniscalco mistakenly represented that I consented to adjourn the Trustee
Motion. In fact, given that one of the primary grounds for the Trustee Motion is the large
amount of cash flowing in and out of the Debtor’s wholly-owned business, Bistro Shop LLC,
post-petition, which has still not been explained, NSM82 LLC prefers to move forward with the
Trustee Motion on January 8. We will abide Your Honor’s decision on the scheduling of all
pending matters but wanted to bring this issue to your attention.

       Thank you for Your Honor’s attention to this matter.



                                                           Respectfully,

                                                           /s/ Kenneth L. Baum

                                                           Kenneth L. Baum
